Citation Nr: 1225580	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  11-05 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The appellant had recognized service in the United States Armed Forces in the Far East (USAFFE).  He was in Beleaguered status from December 1941 to May 1942.  He was missing in May 1942.  He was a prisoner of war from May 1942 to January 1943.  He served in the Japanese Bureau of Constabulary from January 1943 to August 1944.  He was engaged in civilian pursuits from August 1944 to April 1945.  He was with the Regular Philippine Army from April 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

In April 2012, the appellant was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDINGS OF FACT

1.  In a December 2004 decision, the Board affirmed the RO's prior determination that the appellant had forfeited all rights, claims, and benefits under VA law due to fraud.  

2.  The appellant filed a April 2005 motion for reconsideration of the Board's decision, which was later denied; however, he did not perfect an appeal to the United States Court of Appeals for Veterans Claims.  


CONCLUSIONS OF LAW

1.  The December 2004 Board decision holding that the appellant had forfeited all rights, claims, and benefits under VA law due to fraud is final.  38 C.F.R. § 20.1103 (2011).

2.  The appellant is precluded by law from receiving a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 501(a), 6103 (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.203, 3.901 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, in written statements and testimony before the Board, contends that his recognized World War II-era service in the USAFFE entitles him to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and many members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the many of those who served in the Philippine Islands during World War II did not have qualifying active service for the purpose of receiving VA benefits.  38 U.S.C.A. § 107 (West 2002).

The particular benefit claimed originated on February 17, 2009, with the American Recovery and Reinvestment Act to promote job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  That legislation established the Filipino Veterans Equity Compensation Fund, which is charged with providing one-time payments to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009).

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  That includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; as well as any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from that service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

Notwithstanding the above provisions, whoever knowingly makes a false or fraudulent affidavit, or submits other false or fraudulent evidence concerning any claim for VA benefits shall forfeit all rights, claims, and benefits under all laws administered by the agency.  38 U.S.C.A. § 6103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.901(a) (2011).  While exceptions apply in matters involving VA insurance benefits, they do not extend to the type of claim at issue in this appeal. 

The appellant had verified service in the USAFFE from December 1941 to April 1946.  Therefore, he falls within the class of potentially eligible recipients of one-time payments from the Filipino Veterans Equity Compensation Fund.  However, the record shows that, in a March 2001 administrative decision, the RO determined that the appellant had forfeited all rights, claims and benefits under the law, as provided by Title 38 of the United States Code.  38 U.S.C.A. § 6103(a), 6104 (West 2002); 38 C.F.R. §§ 3.901, 3.902 (2011).  

In making that determination, the RO noted that, from January 1943 to August 1944, the appellant had been a member of the Japanese sponsored and controlled Bureau of the Constabulary, which had actively conspired against the United States Government and its allies during World War II.  The RO further noted that, despite that prior affiliation, the appellant had knowingly denied ever having been a member of any pro-Japanese, pro-German, or anti-American-Filipino organization in his 1989 claim for VA disability benefits.  In light of that patent showing of fraud, the RO concluded that the appellant was permanently barred from the receipt of all but insurance benefits under the laws administered by VA.  38 U.S.C.A. § 6103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.901(a) (2011).

The RO's determination was upheld by the Board in a December 2004 decision.  Thereafter, the Veteran filed an April 2005 motion for reconsideration of the Board's decision, which was later denied.  However, he did not appeal that decision to the United States Court of Appeals for Veterans Claims.  Therefore, that decision is final.  38 C.F.R. § 20.1103 (2011).  

Having thus established that the appellant forfeited his right to VA benefits by denying his past involvement with the Bureau of the Constabulary, the Board finds that he is legally barred from prevailing in this claim.  38 U.S.C.A. §§ 501(a), 6103 (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.203, 3.901 (2011).  While the appellant now seeks a benefit that did not exist at the time of the prior Board decision, that adjudication signaled unequivocally that he had surrendered his right to current and future VA benefits.  Those benefits include the one-time FVEC payment at issue in this appeal.  Consequently, the Board finds that the Veteran's prior showing of fraud, and the forfeiture of benefits arising therefrom, is fatal to his claim. 

The Board acknowledges that, at his recent hearing, the appellant asserted that he had joined the Bureau of the Constabulary under duress and that his membership in that organization did not indicate an intent to undermine the United States government.  Nevertheless, the appellant did not deny that he had concealed his ties to that organization in his initial VA disability claim.  Nor did he contest the Board's prior finding that his denial was fraud warranting forfeiture of current and future Veterans benefits.  In any event, while mindful of the appellant's contentions in support of his latest claim, the Board is precluded from granting that claim absent evidence showing that his prior forfeiture of benefits has been revoked.  No such evidence has been presented here.  

In sum, the Board finds that, as entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund does not fall within the narrow swath of exceptions to benefits subject to forfeiture under 38 U.S.C.A. § 6103, the appellant's claim for that particular benefit is statutorily barred in the instant case.  Accordingly, that claim must be denied as a matter of law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where the law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).

Finally, the Board observes that the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  38 U.S.C.A. § 5103A (West 2002 & 2011); Manning v. Principi, 16 Vet. App. 534 (2002).  There is no duty to notify or assist in a case, such as this, in which a claim cannot be substantiated because there is no legal basis for entitlement or because undisputed facts render the appellant ineligible for the requested benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

In any event, the Board observes that the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Board considers it significant that the written statements and testimony he has submitted throughout the pendency of this appeal suggest actual knowledge of the elements necessary to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 






ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


